Citation Nr: 0800655	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of cold 
injury to bilateral feet.

4.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus (DM).

5.  Entitlement to a disability rating in excess of 20 
percent for degenerative joint disease (DJD) of the lumbar 
spine.

6.  Entitlement to a disability rating in excess of 10 
percent for hypertension (HTN).

7.  Entitlement to a disability rating in excess of 10 
percent for residuals of a right foot fracture.

8.  Entitlement to a compensable disability rating for 
pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from September 1993 to 
January 2001.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

In his notice of disagreement (NOD) received in July 2004, 
the veteran has raised claims for special monthly 
compensation as a result of his DM, and for an earlier 
effective date for the grant of service connection for DM.  
These issues are referred to the RO for appropriate action.

The issues of whether new and material evidence has been 
submitted to reopen a claim for service connection for 
bilateral hearing loss, service connection for tinnitus and 
entitlement to an increased disability rating for DJD of the 
lumbar spine are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Objective indications of current residuals of a cold 
injury to the feet are not shown.

3.  The veteran's DM is manifest by daily use of oral 
medication and restricted diet, without any medical evidence 
of the need for regulation of activities.

4.  The veteran's HTN is not productive of diastolic pressure 
predominantly 110 or more or of systolic pressure 
predominantly 200 or more.

5.  The veteran's residuals of a right foot fracture are 
manifested by subjective complaints of right foot pain and 
objective evidence of some tenderness over the metatarsal 
heads with palpation.

6.  The veteran's pseudofolliculitis barbae does not involve 
at least 5 percent of the entire body or exposed areas, or 
require systemic therapy; it is not disfiguring.


CONCLUSIONS OF LAW

1.  Residuals of cold injury to the feet were not incurred in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

2.  The criteria for a disability rating in excess of 20 
percent for DM are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.119, 
Diagnostic Code 7913 (2007).

3.  The criteria for a disability rating in excess of 10 
percent for HTN have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.104, Diagnostic Code 7101 
(2007).

4.  The criteria for a disability rating in excess of 10 
percent for the residuals of a right foot fracture have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5284 (2007).

5.  The criteria for a compensable disability rating for 
pseudofolliculitis barbae have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
4.1, 4.7, 4.10, 4.14, 4.21, 4.118, Diagnostic Codes 7800, 
7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for Department of Veterans Affairs (VA) 
benefits.  

In reviewing the veteran's claims of entitlement to service 
connection and for increased disability ratings, the Board 
observes that the RO issued VCAA notices to the veteran in 
April 2003, October 2003 and March 2006 which informed him of 
the evidence generally needed to support claims of 
entitlement to service connection and increased disability 
ratings; what actions he needed to undertake; the need to 
submit any evidence in his possession that pertained to the 
claims; and how the VA would assist him in developing his 
claims.  The March 2006 letter informed him of the evidence 
needed for the assignment of evaluations and effective dates 
for initial awards of service connection and increased 
disability ratings.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The April 2003 and October 2003 VCAA 
notices were issued prior to the March 2004 rating decision 
from which the instant appeal arises.  Thus, the Board 
concludes that the RO provided appropriate notice of the 
information or evidence needed in order to substantiate the 
claims prior to the initial decision.  In view of this, the 
Board finds that VA's duty to notify has been fully satisfied 
with respect to these claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  VA medical examination 
reports and VA and private treatment records are of record 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  There remains no issue as to the 
substantial completeness of the veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2007).  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  

Analysis

Service Connection

The veteran alleges that he suffered a cold injury to both 
his feet in service while stationed in Colorado and currently 
has residuals as a result the inservice injury.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) 
(holding that interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.  

A review of all the evidence of record reveals that there is 
no probative medical evidence that the veteran currently has 
any diagnosed cold injury or residuals thereof.  In fact, 
there is no competent medical evidence that the veteran ever 
had cold injuries.  In particular, despite his statements 
that he was treated for a cold injury to his feet while 
stationed Colorado, the objective service medical evidence 
instead shows no relevant complaints, findings, treatment or 
diagnoses.  The Board notes that these service medical 
records are more contemporary to the time he alleges he 
suffered the cold injury and are of more probative value than 
his current recollections, given many years later.  

VA repeatedly requested the veteran submit evidence of 
current residuals of a cold injury to the feet.  However, he 
has not submitted any medical evidence of currently diagnosed 
cold injury or associated residuals; nor has he or VA been 
able to obtain copies of any treatment records showing such.  
Although an October 2006 VA treatment record notes the 
veteran reported a previous cold injury to his feet, there 
was no diagnosis of a cold injury or residuals thereof.  
Likewise, the remainder of VA treatment records, dating from 
2001 to 2006, shows no relevant complaints, findings, 
treatment or diagnoses.  As noted above, existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. §§ 1110, 1131; 
Degmetich, supra.  Evidence must show that the veteran 
currently has the disability for which benefits are being 
claimed.  

As a layman without proper medical training and expertise, 
the veteran is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  The Board cannot assign any weight 
to the veteran's lay assertion that he has current residuals 
of an inservice cold injury; he is not competent to provide 
evidence that requires medical knowledge.  Therefore, the 
Board determines that the preponderance of the evidence is 
against service connection for a cold injury to the feet.  38 
U.S.C.A. § 5107(b).  The appeal is denied.  

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Increased Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, No. 05-2424 (U.S. 
Vet. App. Nov. 19, 2007).

DM

The veteran's service-connected DM is currently rated as 20 
percent disabling under the provisions of 38 C.F.R. § 4.119, 
Diagnostic Code 7913.  Pursuant to Diagnostic Code 7913, a 20 
percent evaluation is warranted for DM that requires insulin 
and a restricted diet or an oral hypoglycemic agent and 
restricted diet.  A 40 percent evaluation requires insulin, a 
restricted diet, and regulation of activities.  A 60 percent 
under this code requires insulin, a restricted diet, and 
regulation of activities, with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A maximum rating of 100 percent is 
warranted when the disability requires more than one daily 
injection of insulin, a restricted diet, and regulation of 
activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  In addition, a note following the rating criteria 
indicates that compensable complications from DM are 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  However, 
noncompensable complications are considered part of the 
diabetic process under Diagnostic Code 7913.

The Board notes that a December 2006 rating decision awarded 
service connection for peripheral neuropathy of the lower and 
upper extremities secondary to the veteran's DM and assigned 
separate 10 percent disability ratings for the neuropathies 
in the lower extremities.  

After a careful review of the record, the Board finds that 
the preponderance of the evidence is against a disability 
rating in excess of 20 percent under the rating criteria.  
The medical evidence of record shows that, despite treatment 
records indicating uncontrolled DM and his noncompliance with 
treatment, during the pendency of his appeal, a combination 
of oral medications and restricted diet have controlled the 
veteran's DM.  VA treatment records further show that he is 
seen for routine maintenance of his condition.  Moreover, the 
October 2006 VA examiner specifically noted that the 
veteran's DM did not require any regulation of his 
activities.  See Camacho v. Nicholson, 21 Vet. App. 360, 365 
(2007) (holding that medical evidence is required to show 
that occupational and recreational activities have been 
restricted, for puposes of Diagnostic Code 7913 providing a 
40 percent disability rating for diabetes when the diabetes 
requires insulin, restricted diet, and regulation of 
activities).  Nor was there any evidence of occurrences of 
ketoacidosis.  Although the veteran reported having 
hypoglycemic-type symptoms approximately twice a day, he 
indicated that the symptoms were relieved by eating and he 
denied ever requiring any hospitalization for hypoglycemia.  
Therefore, an evaluation in excess of 20 percent under 
Diagnostic Code 7913 for the veteran's DM is not warranted.

HTN

The veteran is currently assigned a 10 percent disability 
evaluation for HTN, pursuant to 38 C.F.R. § 4.104, Diagnostic 
Code 7101.  Under Diagnostic Code 7101, a 10 percent 
evaluation is assigned for diastolic pressure predominantly 
100 or more; systolic pressure predominantly 160 or more; or, 
minimum evaluation for an individual with a history of 
diastolic pressure predominantly 100 or more who requires 
continuous medication for control.  A 20 percent rating is 
warranted for diastolic pressure predominantly 110 or more; 
or, systolic pressure predominantly 200 or more.

In considering the evidence of record under the rating 
criteria, the Board finds that the veteran is not entitled to 
an evaluation in excess of 10 percent for his HTN.  The 
medical evidence of record does not show the veteran to have 
diastolic pressure predominantly 110 or more; or, systolic 
pressure predominantly 200 or more.  In this regard, VA 
treatment records dated between April 2001 and October 2006 
documented the veteran's blood pressure as ranging from 
140/100 in April 2001 to 118/84 in October 2004, despite 
numerous notations that the veteran was noncompliant with his 
medications.  Moreover, the December 2003 VA examiner 
indicated that the veteran's blood pressure was 140/82, 
142/80 and 148/82 and stated that his HTN was controlled by 
medication without complications.  His blood pressure was 
152/92, 146/94 and 144/96 at the time of his October 2006 VA 
examination, and it was again noted that he had no 
complications related to his HTN.  As such, the veteran has 
not been shown to have met the criteria for an evaluation in 
excess of 10 percent under the rating criteria.  Therefore, 
the Board finds that the preponderance of the evidence is 
against the veteran's claim for a higher disability rating 
for HTN.

Residuals of a Right Foot Fracture

The veteran is currently assigned a 10 percent disability 
rating for the residuals of a right foot fracture, pursuant 
to 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that 
diagnostic code, a 10 percent rating is assigned for moderate 
foot injuries.  A 20 percent rating is assigned for 
moderately severe foot injuries.  A maximum 30 percent rating 
is warranted for severe injury.  With actual loss of use of 
the foot, a 40 percent rating is assigned.

Words such as "moderate," "moderately severe" and "severe" 
are not defined in the VA Schedule for Rating Disabilities 
(Rating Schedule).  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  See 38 
C.F.R. § 4.6.  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by 
the Board, is not dispositive of an issue.  All evidence must 
be evaluated in arriving at a decision regarding an increased 
rating.  See 38 C.F.R. §§ 4.2, 4.6.

The Board notes that there are additional diagnostic codes 
for the evaluation of foot disabilities.  However, applying 
Diagnostic Codes 5277 through 5279 is not appropriate as 
there is no evidence of bilateral weak foot, acquired pes 
cavus, or anterior metatarsalgia, respectively.  Similarly, 
the evidence does not support the application of Diagnostic 
Code 5281, valgus rigidus, Diagnostic Code 5282, hammer toe, 
and Diagnostic Code 5283, malunion or nonunion of the tarsal 
or metatarsal bones.  Although VA treatment records and the 
May 2003, December 2003 and October 2006 VA examination 
reports all noted bilateral pes planus, the veteran is not 
currently service-connected for this disability.  See  
Diagnostic Code 5276.  Therefore, the Board will evaluate the 
disability as provided under Diagnostic Code 5284.  See Butts 
v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).

In addition to the applicable schedular criteria, under 38 
C.F.R. §§ 4.40 and 4.45, VA is required to consider whether 
an increased evaluation could be assigned on the basis of 
functional loss due to pain or weakness to the extent that 
any such symptoms are supported by adequate pathology.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  VAOGCPREC 9-98 
held that DeLuca could apply to Diagnostic Code 5284 
depending on the nature of the foot injury concerned.  VA 
General Counsel precedent opinions are binding on the BVA.  
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 14.507 (2007).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for the 
residuals of a right foot fracture.  The medical evidence of 
record does not show the veteran to have a moderately severe 
foot injury.  In this regard, despite the veteran's 
complaints of significant right foot pain aggravated by 
prolonged standing or walking, VA physical examination of his 
right foot in May 2003, December 2003 and October 2006 found 
it to be normal appearing, without obvious deformity and had 
no redness or swelling.  The veteran could walk on his heels 
during the May 2003 and October 2006 examinations and could 
walk on his toes during the October 2006 examination, but 
declined to do so during the May 2003 examination due to 
pain.  Further, he had a normal gait at all three VA 
examinations with no obvious limp.  The December 2003 VA 
examination report also noted that his shoes were worn in an 
even distribution.  However, he consistently complained of 
subjective tenderness over the 5th metatarsal with 
compression.  The Board finds it significant that a December 
2003 VA X-ray study of the veteran's right foot revealed 
evidence of an old healed fractured of the 5th metatarsal 
bone with excellent alignment and position.  Notably, a VA 
treatment record dated in March 2004 revealed that the 
veteran had no pain on palpation at the base of the right 5th 
metatarsal, but had pain with passive inversion, but not with 
resistance inversion or with passive or resistance eversion.  
The December 2006 VA examination report notes that the 
veteran's walking was unlimited despite his complaints of 
right foot "soreness."  As such, the veteran has not been 
shown to have met the rating criteria for a higher rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5284, as the 
overwhelming preponderance of the objective medical evidence 
of record shows that the right foot disability is no more 
than moderate.

The Board has also considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of a right 
foot fracture is not warranted on the basis of functional 
loss due to pain in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 10 
percent rating, and no higher.  The Board acknowledges that 
the veteran has consistently complained of right foot pain 
which he evaluated as 9/10 during both the May 2003 and 
December 2003 VA examinations.  However, the effect of the 
veteran's right foot pain is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic 
Code 5284.  Indeed, the October 2006 VA examiner noted that 
the veteran's pain did not affect his employment, except to 
cause him to avoid climbing stairs.  His VA treatment records 
indicate that he has only intermittently complained of right 
foot pain, most recently in March 2004.  In sum, the 
veteran's complaints do not, when viewed in conjunction with 
the medical evidence, tend to establish pain to the degree 
that would warrant an increased evaluation.  Therefore, the 
Board finds that the preponderance of the evidence is against 
an increased evaluation for the veteran's service-connected 
residuals of a right foot fracture.

Pseudofolliculitis Barbae

The veteran's service-connected pseudofolliculitis barbae is 
currently rated noncompensably disabling under the provisions 
of Diagnostic Code 7806.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002).  Under Diagnostic Code 7806, a 10 percent 
rating is warranted for dermatitis or eczema that is at least 
5 percent, but less than 20 percent, of the entire body, or 
at least 5 percent, but less than 20 percent, of exposed 
areas affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs required for 
a total duration of less than six weeks during the past 12-
month period.  A 30 percent rating is warranted for 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, or; systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  More than 40 percent of the entire 
body or more than 40 percent of exposed areas, affected, or; 
constant or near- constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs required 
during the past 12-month period warrants a 60 percent rating.  
38 C.F.R. § 4.118, Diagnostic Code 7806.

Under the criteria for Diagnostic Code 7800, a 10 percent 
evaluation is warranted for scars of the head, face, and neck 
when there is one characteristic of disfigurement.  A 30 
percent evaluation requires visible or palpable tissue loss 
and either gross distortion or asymmetry of one feature or 
paired set of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or with two or 
three characteristics of disfigurement.  A 50 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips) or; with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation requires visible or palpable tissue loss and 
either gross distortion or asymmetry of three or more 
features or paired sets of features (nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips) or; 
with six or more characteristics of disfigurement.  38 C.F.R. 
§ 4.118, Diagnostic Code 7800 (2006).

In Note 1 under diagnostic code 7800, the eight 
characteristics of disfigurement are:  a scar 5 or more 
inches (13 or more cm) in length, scar at least one-quarter 
inch (0.6cm) wide at its widest part, surface contour of scar 
elevated or depressed on palpation, scar adherent to 
underlying tissue, skin hypo-or hyperpigmented in an area 
exceeding six square inches, skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc) in an area exceeding 
six square inches, underlying soft tissue missing in an area 
exceeding six square inches, and skin indurated and 
inflexible in an area exceeding six square inches.  Also, in 
Note 3, one is to take into consideration unretouched 
photographs when evaluating under these criteria.

After reviewing the evidence of record under the rating 
criteria, the Board finds that the veteran is not entitled to 
a compensable evaluation for his pseudofolliculitis barbae.  
During the pendency of the veteran's appeal there is no 
indication of any complaints or treatment for 
pseudofolliculitis barbae.  During both the December 2003 and 
October 2006 VA examinations, the veteran denied any facial 
infections or functional impairment.  At the time of the 
October 2006 VA examination, he reported intermittent 
symptoms, but only when he shaved with a razor.  The veteran 
avoided shaving with a razor and used clippers to trim his 
beard.  When trimming his beard, he used over-the-counter 
hydrocortisone cream.  Physical examination during the 
December 2003 VA general medical examination revealed a few 
small, dry, noninfected macules on the lower neck, although 
the skin was assessed as clear and the examiner found no 
evidence of dermatitis.  The October 2006 VA general medical 
examination report revealed no evidence of active dermatitis.  
The diagnosis was pseudofolliculitis barbae, currently under 
control by shaving avoidance and currently involving 0 
percent of the total body surface area and 0 percent of the 
total exposed body surface area.  There is no medical 
evidence indicating that the veteran's pseudofolliculitis 
affects at least 5 percent of the entire body or 5 percent of 
his exposed areas.  

There is no evidence that the skin condition affects at least 
5 percent of the veteran's face or neck area, and no evidence 
of visible or palpable tissue loss, gross distortion, 
asymmetry of facial features, or that the veteran requires 
systemic therapy or of treatment by immunosuppressive 
medication for six weeks or more during a 12 month period of 
time, as required under the rating criteria.  With regard to 
the characteristics of disfigurement, there is no indication 
of hyperpigmented skin, or that the area exceeds 6 square 
inches as contemplated by the rating criteria.  Likewise 
there is no evidence regarding any associated scarring, 
abnormal skin texture or skin indurations to merit a 
compensable disability rating under the regulatory criteria.  
Thus, the Board finds that the veteran is not entitled to a 
compensable evaluation for his service-connected 
pseudofolliculitis barbae.  38 U.S.C.A. §§ 1155, 5107(b); 38 
C.F.R. §§ 3.102, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 
7800, 7806. 

The Board finds that the veteran's service-connected 
disabilities are not so unusual or exceptional as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  In this regard, the 
Board notes that the veteran's DM, HTN, residuals of a right 
foot fracture and pseudofolliculitis have not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that they have resulted in marked interference with 
his employment.  


ORDER

Entitlement to service connection for residuals of cold 
injury to the feet is denied.

Entitlement to a disability rating in excess of 20 percent 
for DM is denied.

Entitlement to a disability rating in excess of 10 percent 
for HTN is denied.

Entitlement to a disability rating in excess of 10 percent 
for residuals of a right foot fracture is denied.

Entitlement to a compensable disability rating for 
pseudofolliculitis barbae is denied.


REMAND

With respect to the issues of whether new and material 
evidence has been presented to reopen a claim for service 
connection for bilateral hearing loss, the Board notes that 
in Kent. v. Nicholson, 20 Vet. App. 1 (2006), the Court 
established significant new requirements with respect to the 
content of VA's duty to assist notice which must be provided 
to a veteran who is petitioning to reopen a claim.  The Court 
held that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the 
regulatory notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the duty to notify requires, in the context of 
a claim to reopen, the Secretary to look at the bases for the 
denial in the prior decision and to respond with a notice 
letter that describes what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Although the October 2003 notice letter 
advised the veteran that he needed to submit new and material 
evidence to reopen the previously denied claim, it did not 
advise him of the basis for the previous denial and an 
adequate notice letter has not been provided regarding the 
veteran's claim to reopen the previously denied claim for 
service connection for bilateral hearing loss.  

The veteran has also raised a claim for service connection 
for tinnitus.  His service medical records show that he was 
routinely exposed to noise during most of his 8 years in 
service.  The Board therefore finds that a VA audiological 
examination is warranted to determine the current nature, 
extent and etiology of any tinnitus found to be present, and 
to specifically determine if the veteran's tinnitus is the 
result of his inservice exposure to noise.  Pursuant to the 
VA's duty to assist, such an examination is necessary to 
adjudicate the veteran's claim.  See 38 U.S.C.A § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4).

Likewise, the Board finds that a remand is warranted in order 
to provide the veteran with a new VA orthopedic examination 
of his lumbar spine to accurately address the nature and 
severity of his disorder in the context of the applicable 
rating criteria.  In this regard, the Board notes that 
service connection was granted for degenerative arthritic 
changes of the lumbar spine in a January 2001 rating 
decision.  During the pendency of the veteran's appeal, 
private MRI studies of his lumbar spine conducted in 2006 and 
2007, indicate the veteran has also developed degenerative 
disc disease (DDD) in his lumbar spine.  The Board finds that 
another VA orthopedic examination is necessary to determine 
whether the veteran's DDD of the lumbar spine is associated 
with his service-connected DJD of the lumbar spine.  If a VA 
examiner determines that the veteran's DDD is apart from his 
service-connected DJD of the lumbar spine, the examiner 
should attempt to differentiate the symptomatology 
attributable to the service-connected disorder.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (remanding 
Board's decision where medical evidence did not differentiate 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability); see also 61 
Fed. Reg. 52695 (Oct. 8, 1996) (VA responding to commenters 
by noting that, when it is not possible to separate the 
effects of conditions, VA regulations at 38 C.F.R. § 3.102, 
which require that reasonable doubt on any issue be resolved 
in the claimant's favor, clearly dictate that such signs and 
symptoms be attributed to the service-connected condition).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised notice 
letter regarding the request to reopen the 
claim for service connection for bilateral 
hearing loss.  The notice letter should 
describe the elements necessary to 
establish service connection for bilateral 
hearing loss, should explain the 
definition of new and material evidence, 
and must describe what evidence would be 
necessary to substantiate that element or 
elements required to establish service 
connection that were found insufficient in 
the previous denial of service connection 
for bilateral hearing loss.  Kent. v. 
Nicholson, 20 Vet. App. 1 (2006).  In 
particular, the notice must inform the 
veteran of the element missing that is 
necessary to substantiate his claim for 
service connection.

2.  The veteran should be scheduled for a 
VA audiological examination to evaluate the 
nature and etiology of any current 
tinnitus, if found to be present.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to the 
examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  If a current 
diagnosis of tinnitus is made, the 
examiner, based on the medical findings and 
a review of the claims folder, should offer 
an opinion as to whether it is at least as 
likely as not (50 percent or better) that 
the veteran's current tinnitus had its 
onset in service or that it is the result 
of service or any inservice exposure to 
noise.  If the examiner is unable to 
provide the requested opinion, the report 
should so state.  Any opinion provided 
should be supported by a complete 
rationale.

3.  The veteran should also be scheduled 
for a VA orthopedic examination to 
evaluate the current nature and severity 
of his service-connected DJD of the lumbar 
spine.  The claims folder and a copy of 
this REMAND must be made available to the 
examiner in conjunction with the 
examination; the examiner must indicate 
that the claims folder was reviewed.  The 
nature and severity of any symptoms 
associated with the service-connected DJD 
of the lumbar spine should be provided.  
The examiner should opine as to whether 
the veteran's diagnosed DDD of the lumbar 
spine is at least as likely as not 
etiologically linked to his service-
connected DJD of the lumbar spine.  If the 
examiner determines that the two 
disabilities are not etiologically linked, 
he/she should attempt to differentiate the 
symptomatology attributable to the 
service-connected disorder.  In addition, 
the examiner is requested to determine 
whether the service-connected low back 
disability exhibits weakness, 
fatigability, incoordination, or pain on 
movement and, if possible, the 
determinations should be expressed in 
terms of the degree of functional loss due 
to any weakened movement, excess 
fatigability, incoordination, or pain on 
increased use.  If the examiner is unable 
to provide the requested information with 
any degree of medical certainty, the 
examiner should clearly indicate that.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached, in legible reports.

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  If the issues on 
appeal remain denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After they have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


